DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 1-5, 7-8, and 10-19 is/are rejected under 35 U.S.C. 103 as being obvious over CN 103102552 to SHANDONG TAISHAN JINRUN PLASTIC PROD CO., Bian et al., (hereinafter “Bian”) in combination with US Patent 5,198,271 to Ishii  et al., (hereinafter “Ishii”).
The rejection stands as per reason of record.
As discussed in the previous office actions, Bain discloses a method of manufacturing an article or material, the method comprising: forming a blend composition, the blend composition comprising a polyolefin, a phase change material  (PCM), a cross-linking agent, and an additive material, i.e., foaming agent; executing an operation comprising cross-linking the polyolefin to form a cross-linked intermediate composition; executing an operation comprising foaming the cross-linked intermediate composition to form a foamed article or material.  See the entire document, illustrative examples. 
The blends are prepared by mixing the polyolefin, the phase change material, and the cross-linking agent, and the additive material together until homogeneous or substantially homogeneous in an extruder and extrusion processing the  blend prior to crosslinking the blend. 
The mixing takes place in an extruder at the temperatures fully corresponding to the claimed temperatures.  See illustrative examples 4-5, for example step 2. 
The extruded material is crosslinked  cross-linking by exposing the extruded blend composition to an elevated temperature, which temeperature and exposure time further fully correspond to the claimed as per illustrative examples, such as step 3.  
The foaming step comprises decomposing the blowing agent to volatile components which foam the material upon release from the composition.  See illustrative example 4-5 using ADCA decomposing foaming agent, necessarily decomposing to release volatile foaming gas. 
	The polyolefins suitable for the invention as disclose by Bian include , for example, LLDPE and other polyethylenes, from which all of the claimed polyethylenes are clearly envisaged.  The phase change material (PCM) in illustrative example comprises  n-Tetradecane.
The reference further discloses and article, such as insulative foams, which article comprises a cross-linked polyolefin, a phase change material, such as n-tetradecane (which inherently exhibits a lower weight average molecular weight than the weight average molecular weight of the polyolefin prior to cross-linking).  From the expansion ratio of the foams and also from the amounts of the phase change material present in the foams, the foams inherently exhibit the claimed porosity.  
Bain discloses use of encapsulated phase change materials in his invention and advantages of using of encapsulated PCM over non-encapsulated PCM.  However, Bain further expressly discloses that “By adding a phase change material to the foam material, a better thermal insolation effect can be achieved. However, because the phase change material has a liquid generated during the phase change, the foaming effect of the foam material is affected. At the same time, because the foam material has a porous structure, the liquid phase change is easy to leak, which gradually weakens the thermal insulation effect.”  (Background of invention page 1). The Bain reference further states that “When phase change materials are applied to polyolefin insulation foam materials, when the temperature decreases, the phase change materials will undergo phase change, releasing heat, thereby adjusting the ambient temperature.
At the same time, the invention adopts the microcapsule technology, and the phase change material is used as the core material to encapsulate the inside of the capsule  wall, so that the phase change core material will net be lost from the porous foam material when the phase change occurs, which improves the thermal Insulation.” (Page 3 of the translation).
While Bain clearly prefers use of encapsulated phase change material (PCM)l, Bain also expressly discloses that incorporation of non encapsulated PCM is also expected to improve  thermal insulation properties of foams, although it may not be as beneficial as using encapsulated materials due to loss of PCM over time, and also is expected to affect the foaming process.
Therefore, use of both encapsulated and non-encapsulate PCM in the method and articles disclosed by Bain would have been obvious to achieve foams with improved thermal insulation properties and exhibiting cumulative properties consistent with use of both types of phase change materials, for applications, when for example, it is important to improve some long term effect, yet to reduce the cost associated with use of more expensive encapsulated material which requires a costly step of PCM encapsulation. 
Bain does not address the properties of the material such as the claimed thermal conductivity of the foamed article or material and the property that the article or material does not change more than 10% after 20 temperature cycles as measured by differential scanning calorimetry (DSC).
However, as evident form the applicants own disclosure these properties (as claimed) are characteristics of the foamed polyethylene materials that contain paraffin wax and are due solely to the presence of the phase change material in the foamed products.  See illustrative examples of the instant application.  Thus, it is reasonable believed that the material disclosed in Bain (or obvious from its disclosure as discussed above) is expected to exhibit properties fully corresponding to the claimed due to the presence of substantially similar phase change materials in substantially the same amounts as disclosed in the instant applications  in the foamed polyethylene products of Bain.  The burden is shifted to the applicants to provide factual evidence to the contrary. 
Bain also does not address the actual degree of crosslinking of the foamed materials.  However, Bain expressly discloses that the amounts of crosslinking agents used in the compositions can be as low as 0.1 phr  and as high as 5 phr. [0015]. 
It is well known in the art that degree of crosslinking of polyethylene by peroxides depends on the amounts of the peroxides used.  Thus, it would have been at least obvious to vary  the amounts of crosslinking agent to obtain crosslinked  polyethylenes with the desired degree of crosslinking, including  the degree corresponding to  the claimed degree. 
The Bain reference does not disclose production of laminated foams.
However, it is well known in the art that polyolefin foams exhibit inferior surface wettability and thermal resistance. To improve those and other characteristics of the polyolefin based foams, the foams are commonly surface laminated with another polymer layer (such as PVC film).  This is commonly done by first corona discharge treatment of the polyolefin foam surface (to improve adhesion) and then lamination it with another layer.  See background of Ishii, cols, 1-2.  Therefore, it would have been obvious to film laminate to at least a portion of the exterior surface of the foamed article or material disclosed by Bian (with the portion of the exterior surface of the article or material being irradiated with low plasma discharge prior to the lamination of the film to the portion of the exterior surface of the foamed article or material) in order to obtain foamed products with improved surface properties and thermal resistance.
It is further noted that use of some non-encapsulated PCM in addition to encapsulated PCM would have been additionally obvious for the laminated foams since the foams laminated with a non-foamed material would prevent escape of the PCM from the foams, thus  retaining the improved thermal insulation properties for longer times/,.

Claim 6 is rejected under 35 U.S.C. 103 as being obvious over Bian in combination with Ishii and further in combination with Anderson.
The rejection stands as per reasons of record and discussion above.
The disclosures of Bian and Ishii are discussed above.  Bian discloses various suitable foaming agents but does not disclose production of extruded foams using supercritical foaming agents and the step of foaming the cross-linked intermediate composition to form a foamed article or material by using of physical foaming with a supercritical fluid.
Anderson discloses that use of supercritical foaming agents in place of chemical blowing agents in foaming extruded polyolefins results in foams free of chemical blowing agents residues and, thus, can be used in application in which such residual chemicals are undesirable.  In addition, such foams exhibit better secondary processability properties as per Andersen.
Therefore, using supercritical blowing agents in the foaming step of Bian would have been obvious to obtain polyethylene foams with properties consistent with disclosure of Andersen. 

Response to Arguments
Applicant's arguments filed 5-26-2022 have been fully considered but they are not persuasive. 
The applicants argue  that the teaching in Bian is limited to foams that are fully cross-linked. Examples 4, 5, and 6 of Bian discuss cross-linking, but in each of these examples, the sheet is fully-crosslinked. If a person of skill in the art reviewed Bian, the person would be motivated to also develop fully- crosslinked foams.
The examiner disagrees. As discussed above, the degree of crosslinking is highly dependent on  the amounts of crosslinking agent used as well as the processing conditions. While the translation of the illustrative examples refers to the foams a “fully crosslinked” it is believed that the actual reference is made to the completeness of the crosslinking reaction.  In view of relatively mild conditions (low processing temperatures) an low amounts of crosslinking agent (such as in example 1m in which DCP is used in the amounts of less than 0.8 % (or the ratio of 1:140) it is not seen how a “complete crosslinking” can be achieved.   In other illustrative example the foams are processed at temperatures not exceeding 130 (125) C, which are relatively mild crosslinking conditions.  Again, it is not seen how a “complete crosslinking” can be achieved for such processing conditions.
The applicants do not provide the amounts of crosslinking agent, but process foams at higher temperatures and yet still achieve only 2.57 %  of crosslinking.  While the examiner is unable to repeat the process of Bain, the applicants are capable of providing factual evidence what is the actual degree of crosslinking in examples of Bain is. 
See also US Patent 5,455,392 demonstrating that at and 1.5 % DCP, polyethylenes only achieve gel fraction of 15 at 140 C.  (Table 3).
In addition, as discussed above, Bain discloses the amounts of crosslinking agent as low as 0.1 wt %, which amounts is not sufficient to fully crosslink polyethylene regardless of processing temperature (not enough moles of peroxide to generate sufficient amount of free radical to fully crosslink” all the polyethylene), thus implicitly disclosing polyetylenes with various degree of crosslinking. 
The applicants further argue that  there is no teaching in Bian of the foam of the pending claims that is partially cross-linked, exhibits a thermal conductivity in the range of 0.07 to 0.12 W/(m*K), and is stable as evidenced by DSC. There is also no teaching of a method to manufacture such a foam.
While Bail does not address the claimed properties, as discussed above, the properties corresponding to the claimed are expected to be exhibited by the products that are obvious from the teachings of the Bain reference.	
It has been long established by the case law that the discovery of a previously unappreciated property of a prior art composition, or of a scientific explanation for the prior art’s functioning, does not render the old composition patentably new to the discoverer; see Atlas Powder Co. v. Ireco, Inc., 190 F.3d 1342, 1347, 51 USPQ2d 1943, 1947 (Fed. Cir. 1999). The fact that appellant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious; see Ex parte Obiaya, 227 USPQ 58, 60 (Bd. App.  Inter. 1985). It is therefore insufficient to merely argue that the prior art does not recognize properties used to describe the claimed invention by applicant.
The invention as claimed, therefore, is still considered to be unpatentable over the combined disclosures of the cited prior art. 
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to IRINA S ZEMEL whose telephone number is (571)272-0577. The examiner can normally be reached M-F 9AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Randy P. Gulakowski can be reached on 571-272-1302. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/IRINA S ZEMEL/Primary Examiner, Art Unit 1765                                                                                                                                                                                                        
IRINA SOPHIA ZEMEL
Primary Examiner
Art Unit 1765



ISZ